DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Restriction filed 9/26/2022 is acknowledged.
Claims 16-20 of Group II have been elected without traverse.
Claims 8-11 and 13-15 of Group I have been cancelled.
Claims 1-7 and 12 have been previously cancelled.
Claims 16-20 remain pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Campos et al. (US20200022005A1, supported via Provisional Application 62/618740), hereafter Campos, in view of Thawani et al. (US20060039360A1), hereafter Thawani. 

Regarding claim 16,
Campos discloses non-transitory machine-readable medium storing instructions executable by a processing resource (Fig. 7; paragraph 22).
Campos further shows retrieve a pointer to a controller of a centralized system of a network (Fig. 4, step 402) and requesting an access point (AP) role from the controller (Fig. 4, 402-404; scan for existing AP to join).
Campos shows, responsive to receiving the AP role, activate a first plurality of functionalities (step 406-412; Fig. 6; terminator AP; based on found AP assessment, requesting to join network over unused group of subcarriers to an existing AP), responsive to not receiving the AP role, activate a second plurality of functionalities associated (step 414-416; Fig. 5; assumes master AP role when no AP found) and set a flag internal to an access point (AP) to indicate that the role has been assigned (AP sets its role as terminator or master AP based on Fig. 4).

Campos does not expressly show separate roles/functionalities associated with centralized and distributed systems.
Thawani discloses configuration information among access points in WLAN across a distribution system including AP role assignment (paragraph 77-82; Fig. 6; AP-configurator or AP-client roles) and separate roles and functionalities associated with centralized and distributed systems (paragraph 116; Fig. 2-5).
It would have been obvious to one of ordinary skill in the art before the effective filing to modify Campos by providing separate roles and functionalities associated with centralized and distributed systems, as shown by Thawani, thereby providing AP configuration in a secure network based on integrated 802.11 capabilities.


3.	Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Campos and Thawani as applied to claim 16 above, and further in view of Wang et al. (US20070189243A1), hereafter Wang.

Regarding claims 17-19,
Campos shows ability to act as both terminator and master AP (Fig. 4-6), but fails to expressly show receive a new AP role and, responsive to determining that the first plurality of functionalities are activated, deactivate the first plurality of functionalities; and activate the second plurality of functionalities.
Wang discloses load balance between access point devices in a WLAN (Title) receive a new AP role and, responsive to determining that the first/second plurality of functionalities are activated, deactivate the first/second plurality of functionalities; and activate the second/first plurality of functionalities (Fig. 2-4; paragraph 61; present master AP set as slave when loading levels from other APs are received and compared to the present loading level).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Campos and Thawani by receive a new AP role and, responsive to determining that the first/second plurality of functionalities are activated, deactivate the first/second plurality of functionalities; and activate the second/first plurality of functionalities, as shown by Wang, thereby achieving load balance among AP devices in the WLAN.


Regarding claim 20,
The combination of Campos, Thawani, and Wang discloses to reset the flag and restart the AP to retrieve the new AP role from the controller (i.e. Campos; Fig. 4-6, AP may be configured as either terminator or master AP; Thawani; Fig. 6-7, 606; paragraph 84; long button push/activiation to reset AP-configurator; Wang: switching roles due to loading levels cited above).  See motivations above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098. The examiner can normally be reached Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477